DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 30 April 2021 is acknowledged. Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 3 is objected to because of the following informalities:  The meaning of the abbreviation "PES" must be supplied in the claim.  Appropriate correction is required.

Claim Interpretation
Claim 1 recites the limitation "cylindrically shaped." The specification provides the following special definition ([0029] of published application):
The term "cylindrically shaped" shall mean in the context of the present application that the prefilter unit (1), the membrane adsorber unit (2) and the collecting container (3) are hollow bodies that are defined by cylindrically shaped walls.

The specification further teaches that "The closed end of the cylindrically shaped collecting container (3) may taper, for example, to a truncated cone, as shown in FIGS. 1 and 2A-2B" ([0057] of published specification).
Claims 1 and 2 recite the limitation "suitable for receiving." The specification provides the following special definition ([0038] of published application):
The expression "suitable for receiving" shall mean in the context of the present application that one component can be inserted either completely or partially into another component, i.e., can be located either completely or partially in the cylindrical interior of the other component.

The term "flow restrictor" is defined as a component that is configured in such a way that during centrifugation of the device the dwell time of the protein-containing fluid in the at least one porous membrane layer is increased.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is "flow restrictor that is configured to increase a dwell time of the protein-containing fluid in the porous membrane during centrifugation of the device" in claims 9 and 10.
The term "flow restrictor" does not imply any particular structure, and the specification provides the following special definition: "The term 'flow restrictor' is defined as a component that is configured in such a way that during centrifugation of the device the dwell time of the protein-containing fluid in the at least one porous membrane layer is increased" ([0053] of published application; bolding added). The term "component" is a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. (Interpretation at least one membrane that exhibits less porosity than the porous membrane of the membrane adsorber unit," which is sufficient structure to perform the recited function).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification teaches that "Examples of the flow restrictor include membranes, filters, ultrafilters and microfilters" ([0055] of published application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation "wherein the prefilter unit is suitable for receiving about 0.5 to about 25 ml of the fluid, and the collecting container is suitable for receiving about 1 to about 50 ml of the fluid." The specification provides a special definition that "The expression 'suitable for receiving' shall mean in the context of the present application that one component can be inserted either completely or partially into another component" ([0038] of published application; italics added). This special definition, when applied to claim 2, is unclear. Is a collecting container suitable for receiving 1 mL of liquid if 1 mL of liquid can only be partially inserted into the collecting container? In other words, is a collecting container that holds a maximum of suitable for receiving 1 mL of liquid according to the special definition of the specification? Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The special definition in the specification is not a clear redefinition in the context for how the term "suitable for receiving" is used in claim 2 (unlike for how the term is used in claim 1).
Claim 3 recites the limitation "the prefilter." There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously recites "at least one size exclusion filter."
Claim 4 recites the limitation "the size exclusion filter." There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously recites "at least one size exclusion filter."
Claims 5-10 recite the limitation "the porous membrane." There is insufficient antecedent basis for this limitation in the claims. Claim 1 previously recites "at least one porous membrane."

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macherey, Nagel GmbH & Co. (DE 20111082 U1, IDS; refer to paragraph numbering of newly cited machine translation), hereafter "Macherey."

    PNG
    media_image1.png
    923
    412
    media_image1.png
    Greyscale

Regarding claim 1, Macherey discloses a device (device 1, Figure) for purifying a protein-containing fluid, comprising: 
a cylindrically shaped prefilter unit (inner pre-cleaning column 18), which has at least one size exclusion filter (cleaning device 21, having "a pure filter function," [0020]); 
a cylindrically shaped membrane adsorber unit (outer pre-cleaning column 12, the upper, non-tapered portion of which is cylindrical as illustrated; or in the alternative, the entire pre-cleaning column being cylindrical, [0018]), which has at least one porous membrane (cleaning device 17) with functional constituents that adsorb the protein to be purified ("protein-binding adsorption layers," [0020]); and 
a cylindrically shaped collecting container (outer vessel 22); 
wherein the collecting container is suitable for receiving the membrane adsorber unit ([0024]) and the membrane adsorber unit is suitable for receiving the prefilter unit ([0021]).

In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 2, Macherey discloses that the prefilter unit is suitable for receiving about 0.5 to about 25 ml of the fluid ([0032]), and the collecting container is suitable for receiving about 1 to about 50 ml of the fluid ([0041]).
Regarding claim 4, Macherey discloses that the size exclusion filter is arranged at one end of the cylindrically shaped prefilter unit (Figure).
Regarding claim 6, if outer pre-cleaning column 12 and separating column 2 of Macherey are together interpreted as the claimed cylindrically shaped membrane adsorber unit, then the membrane adsorber unit of Macherey has two or more membrane layers: cleaning device 17 having protein-binding adsorption layers ([0021]) and separating device 8, which is a filter ([0034]) or membrane ([0044]).
Regarding claim 7, Macherey discloses that the porous membrane is arranged at one end of the cylindrically shaped membrane adsorber unit (Figure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Macherey in view of Clontech Laboratories, Inc. (WO 2015/126523 A1; IDS), hereafter "Clontech."
Regarding claim 5, Macherey teaches that the second pre-purification column uses protein-binding adsorption layers ([0020]) but is silent as to whether the functional constituents of the porous membrane of the cylindrically shaped membrane adsorber unit are selected from Ni2+, Cu2+, protein A, streptavidin, streptavidin derivatives, or amylose.
In the analogous art of protein purification (abstract) via a first prefiltration step (page 25, lines 5-8) followed by binding of protein via a porous membrane having an affinity element, Clontech teaches that the affinity element includes Ni2+ and Cu2+ (page 16, lines 10-24).
For the benefit of selecting a known affinity element for protein, it would have been obvious to one of ordinary skill in the art at the time of filing that the functional constituents of the porous membrane of the cylindrically shaped membrane adsorber unit are selected from Ni2+ and Cu2+, as taught by Clontech.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Macherey in view of Colpan (US 6,277,648).

In the analogous art of filtering a biological sample through multiple filter layers, Colpan discloses use of an additional layer 23 (Figs. 2a, 4, and 5) that is above or below a filter layer, "which prevents early penetration of the solution to be filtered into the filter, or flow of the solution out of the device of the invention" (col. 3, lines 5-8). 
For the benefit of preventing early flow of liquid out of the device, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Macherey with an additional lower layer, as taught by Colpan.
The use of a known technique to improve similar devices in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). Applying a known technique to a known device ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding claim 9, Colpan teaches that the flow restrictor (additional layer 23) is arranged adjacent to a porous membrane (Figs. 2a, 4, and 5), and based on the combination above, the flow restrictor is arranged adjacent to the porous membrane of the membrane adsorber unit of Macherey in view of Colpan.
Regarding claim 10, Colpan discloses that the flow restrictor comprises at least one membrane but does not explicitly teach that additional layer 23 exhibits less porosity than the above filter layer (the porous membrane of the membrane adsorber unit in the combination with Macherey). However, given that Colpan teaches that this additional layer prevents early flow of solution out of the device (col. 3, lines 5-8) and elsewhere teaches that pore size decreases in the direction of sample flow (col. 2, line 49-51; col. 3, line 66 to col. 4, line 1), it would have been obvious to one of ordinary skill in the art at the time of filing to select an additional layer having less porosity than the above filter layer.




Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the objection and the rejection under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The cited prior art does not disclose or suggest the combination of all the limitation of claim 3, which is the device of claim 1, wherein the prefilter [unit] comprises three filters, [the three filters being] an upper glass fiber filter having a pore size ranging from about 1.5 µm to about 3.25 µm, a middle glass fiber filter having a pore size ranging from about 0.8 µm to about 1.4 µm and a lower asymmetric [membrane] filter having a pore size of about 0.22 µm[, the asymmetric membrane filter being a polyethersulfone (PES) membrane].
PES membranes that have asymmetric pore structure are disclosed by the prior art, including Wang (US 5,886,059) (abstract). Wang teaches that "membranes with mean flow pore diameters of 0.22 microns are typically utilized in sterile filtration applications" (col. 3, lines 18-20) and prepared PES membranes having an asymmetric membrane structure and a Mean Flow Pore (MFP) size of 0.24 µm (Examples 5 and 6).
The prior art of Allen (US 5,423,989) discloses a plasma forming device having a Gradient membrane, where Layer 1 of the Gradient membrane is glass fiber, Layer 2 is glass fiber, and Layer 3 is an asymmetric membrane of polysulfone (col. 5, lines 5-28). The Whatman GF/D disclosed by Allen inherently has a pore size of 2.7 µm. The disclosed range of the asymmetric pore sizes of the asymmetric membrane of Layer 3 (20 µm - 0.45 µm) of Allen is outside of the claimed pore size of about 0.22 µm.
The prior art of Bormann (US 2012/0305500) discloses filtering blood using an upstream glass fiber layer having a mean pore size of 3.1 µm ([0073]) and an isometric PES membrane having a mean pore size of about 0.20 µm ([0074]). Bormann also discloses use of asymmetric membranes (as opposed to isometric membranes) in a separate teaching ([0025], [0027], [0028]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Sklar (US 5,601,711) discloses a filter device, to be subjected to centrifugation for protein purification (col. 5-6), comprising two or more in-line tubular filter elements (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/Christopher Adam Hixson/            Primary Examiner, Art Unit 1797